Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

In the Case of:

Arlene Elizabeth Hunter, Date: November 19, 1997

Petitioner,

- Vv Docket No. C-97-324
Decision No. CR505

The Inspector General.

DECISION

By letter dated March 26, 1997, Arlene Elizabeth Hunter, the
Petitioner herein, was notified by the Inspector General (I.G.),
U.S. Department of Health and Human Services (HHS), that it had
been decided to exclude her for a period of five years from
participation in the Medicare, Medicaid, Maternal and child
Health Services Block Grant and Block Grants to States for Social
Services programs.' The I.G. explained that the five-year
exclusion was mandatory under sections 1128(a)(1) and
1128(c)(3)(B) of the Social Security Act (Act) because Petitioner
had been convicted of a criminal offense related to the delivery
of an item or service under the Medicare program.

Petitioner filed a request for review of the I.G.'s action. The
I.G. moved for summary disposition. Because I have determined
that there are no material and relevant factual issues in dispute
(the only matter to be decided is the legal significance of the
undisputed facts), I have decided the case on the basis of the
parties' written submissions in lieu of an in-person hearing.
Both parties submitted briefs in this matter. The I.G. submitted
four proposed exhibits (I.G. Exs. 1-4). Petitioner did not
object to these exhibits and I receive into evidence I.G. Exs. 1-
4. Petitioner did not submit any exhibits.

I grant the I.G.'s motion for summary disposition. I affirm the
I.G.'s determination to exclude Petitioner from participation in
the Medicare and Medicaid programs for a period of five years.

' In this decision, I use the term "Medicaid" to refer to

the State health care programs enumerated here.
2
APPLICABLE LAW

Sections 1128(a) (1) and 1128(c) (3) (B) of the Act make it
mandatory for any individual who has been convicted of a criminal
offense related to the delivery of an item or service under
Medicare or Medicaid to be excluded from participation in such
programs for a period of at least five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. At all times relevant herein, Petitioner was employed by
Senior Counseling Services as a registered nurse providing
psychological counseling and "low vision" counseling to Medicare
patients in adult congregate living facilities. I.G. Ex. 2 at
13-14.

2. Senior Counseling Services was owned by David Redfering.
I.G. Ex. 2 at 13.

3. The claims submitted to the Medicare program for Petitioner’s
services were submitted by David Redfering under the name "Senior
Counseling Services" and later under the name of "David L.
Redfering and Associates." I.G. Ex. 2 at 13.

4. An Information charging Petitioner with one count of
conspiracy to defraud the Medicare program was filed by the
United States Attorney in the United States District Court,
Middle District of Florida, Tampa Division. I.G. Ex. 1.

5. On July 10, 1996, Petitioner pled guilty in United States

District Court, Middle District of Florida, Tampa Division, to
Count One of the Information, conspiracy to defraud the United
States in violation of 18 U.S.C. § 371. I.G. Exs. 1-3.

6. In her plea agreement, Petitioner admitted that she assisted
David Redfering in preparing false documentation in support of
Medicare claims by Senior Counseling Services and David L.
Redfering and Associates for psychological evaluations and group
and individual therapy sessions, although neither Petitioner nor
David Redfering performed these services. I.G. Ex. 2 at 14-15.

7. %In her plea agreement, Petitioner admitted that she also
assisted David Redfering in preparing false documentation in
support of Medicare claims by Senior Counseling Services and
David L. Redfering and Associates for psychological evaluations
conducted while no qualified clinical psychologist was present,
in violation of Medicare payment rules. I.G. Ex. 2 at 13-14.

8. In her plea agreement, Petitioner acknowledged that she
assisted Redfering in the preparation of false documentation to
support the Medicare claims, including Petitioner’s forging
patient signatures on forms consenting to psychological
3

assessments, backdating file entries, and describing low vision
services in terms of psychological counseling in patients’
progress notes. I.G. Ex. 2 at 14-15.

9. As a result of her July 10, 1996 conviction, Petitioner was
sentenced to five years probation, was ordered to pay restitution
of $943 (including $871.29 to Medicare), and was fined $2000.
I.G. Ex. 3.

10. Section 1128(a) (1) of the Act provides for the mandatory
exclusion from Medicare and Medicaid of individuals convicted
under federal or State law of a criminal offense related to the
delivery of an item or service under the Medicare or Medicaid
programs.

11. Petitioner's criminal conviction for conspiracy to defraud
the United States constitutes a conviction within the meaning of
section 1128(i) (3) of the Act. Finding 5.

12. Petitioner’s criminal conviction for conspiracy to defraud
the United States is related to the delivery of an item or
service under the Medicare program within the meaning of section
1128(a) (1) of the Act. Findings 1-9.

13. Once an individual has been convicted of a program-related
criminal offense under section 1128(a) (1) of the Act, exclusion
is mandatory under section 1128(c) (3) (B) of the Act.

14. The I.G. properly excluded Petitioner, pursuant to section
1128(a) (1) of the Act, for a period of five years, as required by
the minimum mandatory exclusion provision of section

1128 (c) (3) (B) of the Act. Findings 1-13.

PETITIONER’S ARGUMENTS

Petitioner now appears to contend that she is not subject to
mandatory exclusion because her offense does not relate to the
delivery of an item or service under the Medicare program,
although during the initial prehearing conference she did not
dispute the relationship. Specifically, she maintains that she
did not herself file false claims with Medicare. Petitioner
relates that she was an employee and that her employer was the
entity that filed the fraudulent claims.?

2 I note that during the initial prehearing conference in
this case, Petitioner did not dispute that she had been convicted
of a criminal offense or that her offense was related to the
Medicare program. Petitioner also requested briefing on only one
issue, that being the I.G.’s authority to exclude her given that
the offenses for which she was convicted took place more than six

(continued...)
4

Petitioner challenges the propriety of her criminal conviction,
alleging that she was not culpable and had no intent to defraud
Medicare. In this regard, she asserts that she did not know that
her employer was submitting false claims to Medicare, and that
when she discovered his illegal actions she changed employment.
She also maintains that it was accepted practice in medical
facilities to backdate Medicare claims and to have medical
personnel provide claimed services in the absence of an
appropriately licensed provider.

Petitioner maintains that the statute of limitations has passed
for bringing an exclusion action against her. She notes that the
dates of service for the claims in question were in 1990 and
1991. She asserts that the I.G. can only bring an exclusion
action within six years from the time a claim or request for
payment is presented, and cites 42 U.S.C. § 1320a-7a (Act,
section 1128A) as authority for her position.

Petitioner argues in her request for hearing that she did not
know that her guilty plea would trigger an exclusion from the
Medicare and Medicaid programs. She asserts that neither the
prosecuting attorney nor the Department of Health and Human
Services representatives with whom she cooperated in the
investigation of her former employer informed her that she would
be excluded as a result of her guilty plea.

Petitioner contends that her exclusion constitutes a
constitutionally impermissible additional punishment. She claims
that the effect of such exclusion is to deprive her of her
ability to make a living as a nurse.

Finally, Petitioner argues that if her exclusion is upheld, it
should begin on July 10, 1996, the date of her criminal
conviction, and not 20 days from March 26, 1997, as indicated in
the I.G.’s March 26, 1997 notice letter.

?(...continued)
years prior to her exclusion. I also informed Petitioner during
the conference that she could brief the issue of whether, if her
exclusion is upheld, her exclusion could begin on July 10, 1996,
the date of her conviction, instead of the date indicated in the
I.G.’s March 26, 1997 notice letter (20 days from March 26,
1997). However, as Petitioner is appearing before me pro se, I
am not limiting my decision to these two issues or holding
Petitioner to any admissions she made during the initial
prehearing conference. Instead, I am addressing all the
arguments I now construe Petitioner to be making in her hearing
request and in her briefs subsequent to the initial prehearing
conference.
5
DISCUSSION

The first statutory requirement for the imposition of mandatory
exclusion pursuant to section 1128(a) (1) of the Act is that the
individual or entity in question must have been convicted of a
criminal offense under federal or State law. In the case at
hand, Petitioner does not dispute that she was convicted of a
criminal offense. The record reflects that Petitioner pled
guilty to one count of conspiracy to defraud the United States,
and her plea was accepted by the United States District Court,
Middle District of Florida, Tampa Division, on July 10, 1996. On
these facts, section 1128(i) (3) of the Act is satisfied.

Next, it is required under section 1128(a) (1) of the Act that the
criminal offense at issue be related to the delivery of an item
or service under Medicare or Medicaid. Petitioner does not
dispute that the services allegedly involved in the fraudulent
claims relate to services within the scope of the Act. She also
does not dispute that such services were billed to Medicare, and
the criminal Information to which she pled guilty reflects this
fact. In her defense, Petitioner cites the fact that she was
precluded from filing Medicare claims and that her employer was
the entity that filed the claims at issue. On these facts, she
asserts that the crime for which she was convicted does not
relate to the Medicare program, as she did not herself file the
false claims.

I reject Petitioner’s argument. The record reflects that
Petitioner assisted her employer in the submission of false
Medicare claims. These claims were falsified to reflect
compliance with Medicare rules when such compliance had, in fact,
not occurred, as the services were not performed when a qualified
clinical psychologist was present. She also assisted her
employer in the submission of fraudulent Medicare claims for
psychological services she never rendered. In this regard,
Petitioner worded claims for "low vision" visits to read as
though she had provided the patients with psychological
evaluations and therapy. She also forged the signatures of
patients on consent forms indicating that they had agreed to
psychological assessments and counseling. These consent forms
and records were then presented to the Medicare program as
supporting documentation for the Medicare claims, in an effort to
obtain reimbursement for psychological services never provided to
these patients. Petitioner’s assistance to her employer enabled
him to submit false claims to the Medicare program and resulted
in Petitioner’s conviction for conspiracy to defraud the United
States.

It is well established that financial misconduct directed at
Medicare or Medicaid, in connection with the delivery of items or
services under the programs, constitutes a program-related
offense invoking mandatory exclusion. Alan J. Chernick, D.D.S.,
6

DAB CR434 (1996). Departmental Appeals Board case law has long
held that filing false Medicare or Medicaid claims constitutes
program misconduct which warrants exclusion. Paul Karsch, DAB
CR454 (1997); Jack W. Greene, DAB CR19 (1989), aff’d, DAB No.
1078 (1989), aff'd, Greene v. Sullivan, 731 F. Supp. 835, 838
(E.D. Tenn. 1990). I find that the offense for which Petitioner
was convicted constitutes criminal fraud related to the delivery
of an item or service under the Medicare program. Petitioner’s
fraudulent conduct was instrumental in enabling her employer to
submit false Medicare claims.

I find no merit in Petitioner’s argument that she should not be
excluded because her employer filed the claims she was precluded
from filing. The Departmental Appeals Board rejected a similar
claim in Robert C. Greenwood, DAB No. 1423 (1993). In that case,
the Departmental Appeals Board upheld on appeal a mandatory five
year exclusion of a home health aide who was employed by
providers to whom he submitted false time sheets. His employers
then filed claims with Medicaid. Although the petitioner
contended that there was no evidence to show that he had
knowledge that the patient was a Medicaid recipient or that his
employer would file a claim with Medicaid for his services, the
Departmental Appeals Board found that his exclusion was
authorized. Petitioner’s case is even more compelling, as she
was convicted of conspiring with her employer to defraud the
Medicare program.

Petitioner maintains that the statute of limitations has passed
for bringing an exclusion action against her, and cites 42 U.S.C.
§ 1320a-7a (Act, section 1128A) as authority for her position. I
find that Petitioner's argument is misplaced. The provision upon
which Petitioner relies, otherwise known as the Civil Monetary
Penalties Law (CMPL), provides the I.G. with the authority to
impose monetary penalties upon providers who have either directly
submitted, or caused to be submitted, claims which are improper
or false. Act, section 1128A. While it is true that an
individual or entity may be excluded under the CMPL as a result
of the submission of false or fraudulent claims for
reimbursement, pursuant to section 1128A of the Act, the
exclusion at issue in this case is predicated upon Petitioner’s
criminal conviction; therefore, section 1128A of the Act, and the
referenced statute of limitations, do not apply. As stated in
Petitioner’s notice of exclusion, Petitioner's exclusion is the
direct result of her conviction for conspiracy to defraud the
United States, specifically, the Medicare program. She is,
therefore, subject to mandatory exclusion pursuant to section
1128(a) (1) of the Act. No statute of limitations is applicable
to this remedial sanction. Act, section 1128(a).

Petitioner argues that she should not be subject to exclusion
under section 1128(a) (1) of the Act because she was not informed
in her criminal proceeding that she would be excluded from the
7

Medicare and Medicaid programs as a result of her conviction. I
reject this argument. It is well settled that arguments
regarding the process leading to a petitioner’s criminal
conviction are irrelevant for purposes of an exclusion
proceeding. Charles W. Wheeler and Joan K. Todd, DAB No. 1123
(1990); Douglas Schram, R.Ph., DAB No. 1372 (1992); Karsch, DAB
CR454. In Schram, the petitioner argued that because he was not
given adequate notice concerning the consequences of his plea,
his right to due process had been violated. The Departmental
Appeals Board rejected this argument, relying on the proposition
in U.S. v. Suter, 755 F.2d 523 (7th Cir. 1985) that a defendant
does not have to be advised of all of the possible consequences
of his plea. In essence, Petitioner’s argument amounts to a
collateral attack on her conviction, which the Departmental
Appeals Board has previously held to be an ineffectual argument
in the context of an exclusion appeal, as the I.G. and the
administrative law judge are not permitted to look beyond the
fact of conviction. Paul R. Scollo, D.P.M., DAB No. 1498 (1994);
Peter J. Edmonson, DAB No. 1330 (1992); Ernest Valle, DAB CR309
(1994) .

Petitioner challenges her criminal conviction, alleging that she
had no intent to defraud Medicare and that she is not
blameworthy. In this regard, she maintains that she did not know
that her employer was submitting false claims. Also, she claims
that it was accepted practice in medical facilities to’ backdate
claims and for other medical personnel to provide services in the
absence of an appropriately licensed provider. I find that I
have no authority to consider such claims. Once it is shown that
a criminal conviction within the scope of the Act has occurred,
exclusion is mandatory under section 1128(a) as a purely
derivative action, and the Secretary is not permitted to look
behind the conviction. Edmonson, DAB No. 1330. The intent of
the individual committing the offense is not relevant. DeWayne
Franzen, DAB CR58 (1989), aff'd, DAB No. 1165 (1990). Moreover,
assertions by a petitioner that he or she is actually innocent
cannot be addressed in this forum. Edmonson, DAB No. 1330.

Petitioner argues that her exclusion constitutes an impermissible
additional punishment beyond the punishment imposed upon her in
the criminal proceeding. She asserts also that her exclusion has
effectively precluded her from making a living as a nurse. I
reject this argument. Such argument is a claim that exclusion
following a criminal conviction violates the constitutional
protection against double jeopardy. An administrative law judge
has no authority, however, to rule on the constitutionality of
the I.G.’s actions. See Roberta Miller, DAB CR367 (1995).
Moreover, the Departmental Appeals Board and federal courts have
found that exclusions imposed under section 1128 of the Act are
remedial in nature, rather than punitive, and do not violate the
double jeopardy provisions of the Constitution. Id. at 6-7;
Manocchio v. Kusserow, 961 F.2d 1539, 1541 (11th Cir. 1992); Kahn
8

v._iIn ctor Genera £ the U.S. Dept. of Health and Human
Services, 848 F. Supp. 432 (S.D.N.Y. 1994); Westin v. Shalala,
845 F. Supp. 1446 (D. Kan. 1994). Because the purpose of
Petitioner’s exclusion is to protect program beneficiaries from
future misconduct by a provider who has proven herself to be
untrustworthy, and not to punish Petitioner, this exclusion is
remedial in nature and not violative of double jeopardy. Karsch,
DAB CR454. Consequently, although Petitioner alleges that her
exclusion effectively precludes her employment as a nurse, such
effect is not impermissible punishment.

Finally, I note that an administrative law judge has no authority
to alter the effective date of an exclusion imposed against an
individual by the I.G. Shanti Jain, M.D., DAB No. 1398 (1993);
Samuel W. Chang, M.D., DAB No. 1198 (1990).

CONCLUSION

Sections 1128(a) (1) and 1128(c) (3) (B) of the Act mandate that
Petitioner herein be excluded from the Medicare and Medicaid
programs for a period of at least five years, because she has
been convicted of a criminal offense related to the delivery of
an item or service under the Medicare program. Petitioner’s
five-year exclusion is, therefore, sustained.

/s/

Joseph K. Riotto
Administrative Law Judge
